188 F.2d 452
WESTBROOKv.UNITED STATES.
No. 6211.
United States Court of Appeals Fourth Circuit.
Argued March 12, 1951.
Decided March 30, 1951.

Wade Westbrook, Jr., pro se on brief.
George R. Humrickhouse, U. S. Atty., Richmond, Va., for appellee.
Before PARKER, Chief Judge and SOPER and DOBIE, Circuit Judges.
PER CURIAM.


1
This is an appeal from the denial of a motion made under 28 U.S.C.A. § 2255 to vacate in part a sentence of imprisonment for violation of 18 U.S.C.A. § 2312. The only ground of the motion was that defendant was given the maximum sentence after entering a plea of guilty, but there was no merit in this. The punishment, being within the limits allowed by the statute, is not subject to review by motion under the statute. See Wilkins v. United States, 4 Cir., 181 F.2d 495, certiorari denied 339 U.S. 989, 70 S.Ct. 1013; Taylor v. United States, 4 Cir., 177 F.2d 194.


2
Affirmed.